960 F.2d 149
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William C. BENS, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 91-1580.
United States Court of Appeals, Sixth Circuit.
April 21, 1992.

Before KEITH and SILER, Circuit Judges, and WELLFORD, Senior Circuit Judge.
PER CURIAM.


1
The claimant, William C. Bens, appeals the district court's adverse ruling on his Disability Insurance Benefits claim under the Social Security laws.   The relevant facts are set forth in the United States Magistrate Judge's Report and Recommendation, which the district court adopted and modified on April 22, 1991.   Because we find the Secretary's findings of fact to be supported by substantial evidence, see 42 U.S.C. § 423(f);   Gibson v. Secretary of Health, Educ. and Welfare, 678 F.2d 653, 654 (6th Cir.1982), that the appropriate legal standards were applied, id., and for the reasons set forth in Judge Lawrence P. Zatkoff's opinion, we AFFIRM the judgment of the district court.